DETAILED ACTION
This is an Office action based on application number 16/499,410 filed 30 September 2019, which is a national stage entry of PCT/JP2018/013997 filed 30 March 2018, which claim priority to JP2017-0372838 filed 31 March 2017. Claims 1-2 and 6-10 are pending.
Amendments to the claims, filed 9 March 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (WIPO International Publication No. WO 01/83633 A2) (Saitoh) in view of Kurata et al. (US Patent Application Publication No. US 2014/0377552 A1) (Kurata) and Amidaiji et al. (US Patent Application Publication No. US 2010/0041805 A1) (Amidaiji).

Regarding instant claims 1-2 and 10, Saitoh discloses a protective layer comprising a cured resin and a hydrophilizing agent, wherein the contact angle between the protective layer and water is from about 35 to about 65 degrees (Claim 1). Saitoh further discloses the contact angle between the protective layer and water is the same after 1,000 hours have passed since the beginning of an accelerated exposure test (page 10, lines 27-29). Saitoh further discloses that the curable polymer constituting the cured resin is selected from silicone (page 8, lines 24-29), which is construed to meet the claimed silicone resin.
	While there is no disclosure in Saitoh that the water contact angle is measured after the elapse of 5 minutes after dropping water on the coating film, absent evidence of criticality regarding how the water contact angle is measured and given that the water contact angle falls within the range presently claimed, it is the Examiner's position that Saitoh meets the requirement of the instant claims.
	However, Amidaiji discloses a curable composition comprising a curable silicone rubber (Claim 1) and a silicone oil (Claim 3). Amidaiji teaches that said silicone oils bleed out on the surface of the coating film with the passage of time to react with the curable silicone rubber to form a cured coating film that, once dipped into seawater, prevents the adhesion of undersea life (page 5, paragraph [0095]).

	At pages 12-13, paragraph [0046-0048] of the Specification, Applicant discloses that KF-6011 is a hydrophilic polyether-modified silicone oil having an HLB of 14.5; therefore, the specific KF-6011 disclosed by Amidaiji is construed to meet the claimed hydrophilic silicone oil.
	Further, Amidaiji discloses that the amount of silicone oil is blended in an amount of 0.1 to 200 parts by weight based on total 100 parts by weight of the curable composition (paragraph [0018]).
	Further, Kurata discloses a tape for preventing adhesion of an aquatic organism, wherein the tape comprises an antifouling layer comprising a silicone resin (Claim 1). Kurata further discloses the antifouling layer comprises two or more antifouling agents that express an action of maintaining high antifouling effect for a long period of time because they migrate to the surface of the silicone resin and cover the surface with an antifouling substance to suppress the adhesion of an aquatic organism to the of the silicone resin (paragraph [0044]). Kurata discloses that such antifouling agents include a silicone oil (paragraph [0046]). Kurata further discloses that said silicone oils may contain a polyether functional group (page 4, paragraph [0048]). Kurata further discloses that examples of commercially available silicone oil KF-96, KF-69, KF-99, KF-50, KF-54, KF-410, KF-412, KF-414, and FL manufactured by Shin-Etsu Chemical Co., Ltd; and BY16-846, SF8416, SH200, SH203, SH230, SF8419, FS1265, SH510, SH550, SH710, FZ-2110, and FZ-2203 manufactured by Dow Corning Toray Co., Ltd (paragraph [0053]).

	Further, Kurata discloses that the content of antifouling agent (i.e., the silicone oil) is preferably from 2 wt% to 200% with respect to the silicone resin (paragraph [0045]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of the prior art before him or her, to include both the hydrophilic polyether-modified silicone oil of Amidaiji and the hydrophobic silicone oils of Kurata into the composition of Saito. The motivation for including the hydrophilic polyether-modified silicone oil of Amidaiji would have been that such a silicone oil bleeds to the surface of the coating over the passage of time to prevent the adhesion of undersea life. Further, the motivation including the hydrophobic silicone oils of Kurata would have been that Kurata discloses that a combination of silicone oils are useful as antifouling agents. Furthermore, Kurata discloses those hydrophobic silicone oils are readily combinable with silicone oils having a polyether functional groups for the intended use of antifouling agents incorporated into a silicone resin. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	As to the ratio of the content of the hydrophobic silicone oil to the content of the hydrophilic silicone oil, it would have been obvious to include the polyether-modified silicone oil of Amidaiji in the amount prescribed (i.e., 0.1 to 200 parts by weight based prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, since the instant specification is silent to unexpected results, the specific selection of the type and amount of is not considered to confer patentability to the claims. As the anti-fouling property of a protective layer is a variable that can be modified, among others, by adjusting the amount and type of silicone oil present in the protective layer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount and type of silicone oil in the prior art combination to obtain the desired anti-fouling property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	It is noted that the prior art combination does not explicitly disclose the water contact angle of the coating film after the elapse of 5 minutes after bringing the coating film into contact with methanol for 3 hours followed by dropping water on the coating prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Amidaiji and Kurata with Saitoh to obtain the invention as specified by the instant claims.

Regarding instant claim 6 and 9, Saitoh discloses a protective layer comprising a cured resin and a hydrophilizing agent, wherein the contact angle between the protective layer and water is from about 35 to about 65 degrees (Claim 1). Saitoh further discloses the contact angle between the protective layer and water is the same after 1,000 hours have passed since the beginning of an accelerated exposure test (page 10, 
	Saitoh does not explicitly disclose the specific silicone oils. Saitoh does not explicitly disclose the water contact angle of the coating film after the elapse of 5 minutes after bringing the coating film into contact with methanol for 3 hours followed by dropping water on the coating film.
	However, Amidaiji discloses a curable composition comprising a curable silicone rubber (Claim 1) and a silicone oil (Claim 3). Amidaiji teaches that said silicone oils bleed out on the surface of the coating film with the passage of time to react with the curable silicone rubber to form a cured coating film that, once dipped into seawater, prevents the adhesion of undersea life (page 5, paragraph [0095].
	Amidaiji discloses that the silicone oil is a polyether-modified silicone oil, specifically KF-6011 (manufactured by Toshiba Silicone Co., Ltd.) (paragraph [0096]).
	At pages 12-13, paragraph [0046-0048] of the Specification, Applicant discloses that KF-6011 is a hydrophilic polyether-modified silicone oil having an HLB of 14.5; therefore, the specific KF-6011 disclosed by Amidaiji is construed to meet the claimed hydrophilic silicone oil.
	Further, Kurata discloses a tape for preventing adhesion of an aquatic organism, wherein the tape comprises an antifouling layer comprising a silicone resin (Claim 1). Kurata further discloses the antifouling layer comprises two or more antifouling agents that express an action of maintaining high antifouling effect for a long period of time because they migrate to the surface of the silicone resin and cover the surface with an 
	At page 16, paragraph [0062] of the Specification, Applicant discloses that each of those commercially available silicone oils disclosed by Kurata are hydrophobic silicone oils.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of the prior art before him or her, to include both the hydrophilic polyether-modified silicone oil of Amidaiji and the hydrophobic silicone oils of Kurata into the composition of Saito. The motivation for including the hydrophilic polyether-modified silicone oil of Amidaiji would have been that such a silicone oil bleeds to the surface of the coating over the passage of time to prevent the adhesion of undersea life. Further, the motivation including the hydrophobic silicone oils of Kurata would have been that Kurata discloses that a combination of silicone oils are useful as antifouling agents. Furthermore, Kurata discloses those hydrophobic silicone oils are readily combinable with silicone oils having a polyether functional groups for the intended use of antifouling agents incorporated into a silicone KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	As to the ratio of the content of the hydrophobic silicone oil to the content of the hydrophilic silicone oil, it would have been obvious to include the polyether-modified silicone oil of Amidaiji in the amount prescribed (i.e., 0.1 to 200 parts by weight based on total 100 parts by weight of the curable composition) and the hydrophobic silicone oils of Kurata in the amount prescribed (i.e., 2 wt% to 200% with respect to the silicone resin) to arrive at a ratio range that encompasses the amount recited by the instant claim with a reasonable expectation of success as both silicone oils serve the same antifouling role. Furthermore, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, since the instant specification is silent to unexpected results, the specific selection of the type and amount of is not considered to confer patentability to the claims. As the anti-fouling property of a protective layer is a variable that can be modified, among others, by adjusting the amount and type of silicone oil present in the protective layer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount and type of silicone oil in the prior art combination to obtain the desired anti-fouling property (In re Boesch, 617 In re Aller, 105 USPQ 223).
	It is noted that the prior art combination does not explicitly disclose the water contact angle of the coating film after the elapse of 5 minutes after bringing the coating film into contact with methanol for 3 hours followed by dropping water on the coating film. However, Applicant teaches that the methanol dipping time of 3 hours corresponds to a sea water dipping time of 4 years (see Specification at page 7, paragraph [0029]). Therefore the prior art combination and Applicant’s invention strive to produce a composition that maintains an antifouling property for an extended amount of time. Furthermore, the prior at combination encompasses an embodiment that is substantially identical to the prior art. Therefore, one of ordinary skill in the art would conclude that it is within the scope and desire of the prior art combination to produce composition capable of exhibiting the same properties as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Amidaiji and Kurata with Saitoh to obtain the invention as specified by the instant claims.

Regarding instant claim 7, Saitoh does not explicitly disclose the elastic modulus of the coating film is 0.1 MPa or more.
	However, Kurata discloses that in order to maintain easy removability of an aquatic organism from the tape, the silicone resin of must have a modulus of from 0.1 MPa to 10 MPa to facilitate the peeling of an adhering substance (page 3, paragraph [0043]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the protective layer of Saitoh has a modulus of 0.1 MPa to 10 MPa as prescribed by Kurata. The motivation for doing so would have been to facilitate the peeling of a substance that adheres to the protective layer.
	Therefore, it would have been obvious to combine Kurata with Saitoh to obtain the invention as specified by the instant claim.

Regarding instant claim 8, Saitoh discloses an adhesive sheet comprising a flexible substrate, an adhesive layer disposed on the back surface of the flexible substrate, and the protective layer disposed on the surface of the flexible substrate (Claim 1).


Answers to Applicant’s Arguments
In response to Applicant’s amendments, the prior art rejection has been modified. Applicant’s arguments regarding the prior art of record, however, are unpersuasive.
Applicant contends that no combination of the applied references would have rendered the claims prima facie obviousness. Specifically, Applicant contends that none of the prior art references render obvious the limitations that the ratio of the content of the hydrophobic silicone oil to the content of the hydrophilic silicone oil is 1.0 or more and 12.0 or less, and that the hydrophilic silicone oil has an HLB of 15 or less. Specifically, Applicant points to paragraph [0064] of their original disclosure as well as to the Examples and Comparative Examples of the original specification at, at least, Table 1. Applicant contends that the prior art demonstrates the criticality of the claimed ratio (e.g., a long-erm antifouling performance is more sufficiently expressed), and that such an effect is tantamount to unexpected results.
	Applicant’s argument is unpersuasive. First, as cited and discussed above, it would have been obvious to include the polyether-modified silicone oil of Amidaiji in the amount prescribed (i.e., 0.1 to 200 parts by weight based on total 100 parts by weight of the curable composition) and the hydrophobic silicone oils of Kurata in the amount prescribed (i.e., 2 wt% to 200% with respect to the silicone resin) to arrive at a ratio range that encompasses the amount recited by the instant claim with a reasonable expectation of success as both silicone oils serve the same antifouling role.
	Furthermore, Applicant’s arguments as to unexpected results attributed to the claimed composition are unpersuasive. Whether the unexpected results are the result of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, the data relied upon by Applicant to establish unexpected results is narrower in scope that the claims; therefore, it is not readily apparent that the unexpected results touted by Applicant are necessarily present over the entire scope of the claims. Specifically, Applicant’s data is drawn to a specific silicone resin in a specific amount, whereas the claims encompass any silicone base resin in any amount. Furthermore, the data reflects those compositions having specific amounts of specific hydrophilic and hydrophobic silicone oils, whereas the claims are drawn to any amount of any hydrophobic or hydrophilic silicone oil provided that they meet the claimed ratio and HLB values. Further, it must be pointed out that the ratio of the content of the hydrophobic silicone oil to the content of the hydrophilic silicone oil data points provided by in the original disclosure range from 1.0 to 7.0; therefore, the data is not representative of the entire range of 1.0 to 12.0. Applicant has not persuasively argued that one of ordinary skill in the art would readily conclude that the data provided in Applicant’s original disclosure is representative of the entire broad scope of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							 							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/14/2022